DETAILED ACTION
Election/Restrictions
1.	Applicant's election with traverse of all the claims 2-23 in the paper filed 11/10/21 is acknowledged.  The traversal is on the ground(s) that the Groups I, and II are 
not independent and distinct, and the search and examination of all claims would not be a serious burden on the Examiner.  This is found persuasive and restriction is withdrawn.  Claims 2-23 are under examination.

Claim Objections
2.	Claim 9 is objected to because of the following informalities:  the word “hermetically” is misspelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 2 thru 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In lines 6-10 of claim 2, the applicant states “an electrical pathway extending between an exterior surface of the integrated circuit device and the chamber, the electrical pathway to 
	In lines 10-13, the applicant states “the MEMS structure and the electrical pathway each comprise respective, doped portions of a common semiconductor layer between the first substrate and the second substrate” is unclear because it is unknown whether the electrical pathway also includes a part of the MEMS structure or the electrical pathway and MEMS structure are completely exclusive structures.  For example, it appears (see, for example, FIG. 12J) the electrical pathway includes a doped portion 44a, and the MEMS 12 structure includes a doped portion 18 in a common semiconductor layer 26b/18/22c; however, further clarification and/or correction are required.  Additionally and stated in another way, it is unclear what structures are defined as the MEMS structure 12 or whether the moveable electrode 18 is the only structure that comprises the MEMS structure.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the 

6.	In view of the 112 rejection above, claim(s) 2 thru 23 is/are rejected under pre-AIA  35 U.S.C. 102 (e) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Partridge et al. US 2004/0245586 A1.  Partridge discloses (see, for example, FIGURE 4F) an integrated circuit device comprising a first substrate 14, second substrate 28a, chamber 26, microelectromechanical system structure 20a-20d, electrical pathway 38a/24, doped portions 20a of the MEMS structure, and doped portion 24 of the electrical pathway.  In paragraph [0043], Partridge discloses the doped portion 20a of the MEMS structure may be doped.  In paragraph [0045], Partridge discloses the doped portion 24 of the electrical pathway may be doped.  Each of the doped portions of the MEMS structure and the electrical pathway are part of the same, common middle semiconductor layer between the first substrate 14, and second substrate 28a.  Partridge does not clearly disclose the electrical pathway to convey at least one of a signal to stimulate the MEMS structure to move or a signal dependent on sensed motion of the MEMS structure; however, it would have been obvious to one of ordinary skill in the art to have the electrical pathway to convey at least one of a signal to stimulate the MEMS structure to move or a signal dependent on sensed motion of the MEMS structure in order to facilitate integration between a mechanical structure and a high performance integrated circuit within the same device.
	Regarding claims 3, and 14, see, for example, FIGURE 4F wherein Partridge discloses a commonly-doped layer of silicon 24, 20a-20d that is patterned so as to form part of the MEMS structure and part of the electrical pathway.
	Regarding claims 4, and 15, see, for example, paragraph [0114] wherein Partridge discloses accelerometers, etc.

	Regarding claims 6, 7, 17, and 18, see, for example, paragraph [0044-0045] wherein Partridge discloses resonator, and external circuitry.  Partridge does not expressly disclose oscillation circuitry, compensation circuitry, and fractional locked-loop circuit; however, it would have been obvious to include oscillation circuitry, compensation circuitry, and fractional locked-loop circuit in order to utilize in the integrated circuit device in frequency circuits, and further it would have been a matter of obvious design choice according to the preferences of the user.
	Regarding claims 8, and 19, see, for example, paragraph [0052] wherein Partridge discloses single crystal silicon.
	Regarding claims 9, and 20, see, for example, FIGURE 3 wherein Partridge discloses the MEMS structure being hermetically sealed.
	Regarding claims 10, and 21, see, for example, FIGURE 3 wherein Partridge discloses electrode array which abuts the chamber 26 with a contact 24 providing an electric pathway.  
	Regarding claims 11, and 22, see, for example, FIGURE 3 wherein Partridge discloses a partial vacuum 26.
	Regarding claims 12, and 23 see, for example, FIGURE 4F and paragraph [0058] wherein Partridge discloses a glass material (i.e. glass frit bond) 30.
	Regarding claim 13, see, for example, claim 2 above.
INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Eugene Lee
/EUGENE LEE/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        February 7, 2022